DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 8, 15 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest, in complete combination with the base claim and any and all intervening claim limitations: a second transistor coupled to the read transistor and the write transistor by the first node, the second transistor comprising: a fourth drain terminal coupled to the read word line; a fourth source terminal coupled to a fourth node; and Page 46 of 52TSMC No. P20201292US01 / Attorney Docket No. T5057-1535U a fourth gate terminal coupled to the first source terminal and the second gate terminal by the first node; while in regard to claim 15, the pertinent prior art of record does not teach or suggest, in complete combination with the base claim and any and all intervening claim limitations: further comprising: a first transistor coupled to the read transistor, the first transistor comprising: a drain terminal of the first transistor coupled to a source terminal of the read transistor; a source terminal of the first transistor coupled to a read bit line; and a gate terminal of the first transistor coupled to a read word line; and Page 48 of 52TSMC No. P20201292US01 / Attorney Docket No. T5057-1535U a second transistor coupled to the read transistor and the write transistor by the first node, the second transistor comprising: a drain terminal of the second transistor coupled to the read word line; a source terminal of the second transistor coupled to a second node; and a gate terminal of the second transistor coupled to a source terminal of the write transistor and the gate terminal of the read transistor by the first node; wherein a drain terminal of the read transistor is coupled to a reference voltage supply; while in regard to claim 17, the pertinent prior art of record does not teach or suggest, in complete combination with the base claim and any and all intervening claim limitations: further comprising: Page 49 of 52TSMC No. P20201292US01 / Attorney Docket No. T5057-1535U performing a read operation of the memory cell, the performing the read operation of the memory cell comprising: pre-discharging a voltage of a read bit line to a first voltage or pre-charging the voltage of the read bit line to a second voltage different from the first voltage; adjusting a voltage of a read word line from a third voltage to a fourth voltage; sensing the voltage of the read bit line in response to adjusting the voltage of the read word line from the third voltage to the fourth voltage thereby outputting the stored data value in the memory cell; and adjusting the voltage of the read word line from the fourth voltage to the third voltage.
Claim(s) 18-19 depend from claim 17 and as such are therefore object for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2016190880 to Morris et al. (“Morris”).
As to claim 1, Morris teaches a memory cell (As found in at least FIG. 1: memory cell 100), comprising: a write bit line (At least FIG. 1: WBL); a write transistor coupled between the write bit line and a first node (At least FIG. 1: transistor MN_WAX coupled to WBL and first node SN); and a read transistor coupled to the write transistor by the first node (At least FIG. 1: read transistor M_FEGAIN coupled to MN_WAX by node SN); wherein the read transistor includes a ferroelectric layer (At least FIG. 1: M_FEGAIN includes ferroelectric layer; also refer to at least [0027]), and the write transistor is configured to set a stored data value of the memory cell by a write bit line signal that adjusts a polarization state of the read transistor (At least [0029]), the polarization state corresponding to the stored data value (At least [0040], [0053], etc.).
As to claim 2, Morris teaches wherein the write transistor comprises: a first drain terminal coupled to the write bit line; a first source terminal coupled to the first node and the read transistor; and a first gate terminal coupled to a write word line (As found in at least FIG. 1: MN_WAX write transistor having a drain coupled to WBL, a source coupled to SN and a gate coupled to WWL).
As to claim 3, Morris teaches wherein the read transistor comprises: a second drain terminal coupled to a second node; a second source terminal coupled to a third node; and a second gate terminal on the ferroelectric layer and being coupled to the first source terminal by the first node (As found in at least FIG. 1: read transistor M_FEGAIN including a drain terminal (second node), a source terminal (third node) and a gate terminal coupled to source of MN_WAX by first node SN).
As to claim 5, Morris teaches a first transistor coupled to the read transistor, the first transistor comprising: a third drain terminal coupled to the second source terminal by the third node; a third source terminal coupled to a read bit line; and a third gate terminal (As found in at least FIG. 1: first transistor MN_RAX including: drain terminal coupled to second source; and source coupled to read bit line (RBL)).
As to claim 9, Morris teaches a memory cell (At least FIG. 1: 100), comprising: a write bit line; a write word line; a write transistor of a first type, coupled to the write bit line, the write word line and a first node, the write transistor configured to be enabled or disabled in response to a write word line signal (As found in at least FIG. 1: WBL, WWL, first node SN, n-type ([0025]) write transistor MN_WAX coupled to WBL, WWL, first node SN, MN_WAX enabled or disabled via WWL) ; and a read transistor of the first type (At least FIG. 1: read transistor M_FEGAIN of n-type ([0030])), the read transistor comprising: a first gate terminal coupled to the write transistor by the first node; and a ferroelectric layer having a polarization state that corresponds to a stored data value in the memory cell (As found in at least FIG. 1: M_FEGAIN includes gate terminal coupled to MN_WAX by node SN; M_FEGAIN includes ferroelectric layer; also refer to at least [0027]); At least [0029] having polarization state that corresponds to a stored data value in the memory cell: At least [0040], [0053], etc.); wherein the write transistor is configured to set the stored data value in the memory cell by the write word line signal that adjusts the polarization state of the ferroelectric layer (As found in at least FIG. 1 and at least [0027], [0029], [0040], [0053], etc.).
As to claim 16, while the method is inherently taught by the apparatus and thus rejection to claim 1 is herein applicable, operation of the memory cell 100 in at least FIG. 1 includes write operations as performed by write transistor MN_WAX,  in turn controlled by WWL: enabled when transistor MN_WAX is in write-mode, disabled when MN_WAX is no longer in write-mode, but the cell 100 may be in read-mode; thus no longer in write-mode decouples WBL from the gate of read transistor M_FEGAIN.
As to claim 20, Morris teaches wherein the stored data value of the memory cell has a first logical value corresponding to a first resistance state of the read transistor, or a second logical value corresponding to a second resistance state of the read transistor, the second logical value being opposite of the first logical value, the second resistance state being opposite of the first resistance state (As found in at least [0034]; moreover, it is implicit that state values may be interpreted in terms of resistance or current; both or either, in accordance with Ohm’s Law of V=I*R establishing at least two states: logic 0 or logic 1 (by convention, logic 0 could be interpreted as high resistance and logic 1 could be interpreted as low resistance; or vice-versa).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016190880 to Morris et al. (“Morris”) in view of Publication Review and Classification of Gain Cell eDRAM Implementations to Teman et al. (“Teman”).  
As to claim 4, while Morris teaches substantially the claimed invention including the claimed read transistor M_FEGAN including drain, source and gate terminals, as found in the rejection to at least claim 3, Morris may not expressly teach that drain terminal of such read transistor is directly connected to a read word line (RWL), and that such source terminal of such read transistor is directly connected to a read bit line (RBL).
However, the teachings of Morris do include, in an obvious, well-understood and functionally/operationally complementary manner, that the drain and source terminals of read transistor M_FEGAIN are indeed coupled to read word line (RWL) and read bit line (RBL).
Moreover, relevantly and complementarily, Teman teaches in at least Table 1, and at least implementation [3] a read transistor MR having a drain coupled to a read word line (RWL) and a source coupled to a read bit line (RBL); incidentally, and quite relevantly, at least implementation [3] also includes a write transistor MW including a terminal coupled to WBL and a gate coupled to WWL.
Morris and Teman are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory including memory cells that may require fewer transistors per data bit.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Morris as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Teman also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: both Morris and Teman provide relevant and complementary teachings of memory cells that may include fewer transistors per data bit; an obvious advantage in memory implementations that include large storage capacity.  
Therefore, it would have been obvious to combine Morris with Teman to make the above modification.
As to claim 6, while Morris may not expressly teach the second drain terminal is coupled to a read word line by the second node, nevertheless, Morris in complete agreement with at least [0053] of the specification of the instant Application: RWL is set to a logical low (“0”), teaches the second drain terminal is coupled to logical low VSS. While Morris also teaches third gate terminal is configured to receive a control signal (As found in at least FIG. 1: third gate terminal receives control signal RWL).
Moreover, relevantly and complementarily, Teman teaches in at least Table 1, at least implementation [3]: second drain coupled to RWL.
As to claim 7, Morris teaches wherein the second drain terminal is coupled to a reference voltage supply by the second node; and the third gate terminal is coupled to a read word line (As found in at least FIG. 1, second drain coupled to reference voltage supply, and third gate coupled to read word line (RWL)).
As to claim 14, see rejection to at least claim(s) 5-6.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016190880 to Morris et al. (“Morris”) in view of US Publication No. 20210210496 to Chia et al. (“Chia”).
As to claim 10, while Morris teaches what is well-known and well-understood in the art: transistors comprise an oxide layer as found in at least [0024]. 
Chia complements these obvious teachings by providing that, in general, transistors include silicon and oxide channels, sometimes silicon oxide channels as found in at least [0024].
Morris and Chia are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: transistor technology.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Morris as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Chia also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: both Morris and Chia teach well-known, well-understood transistors, transistors that include drain, source, gate terminals, but also include silico and oxide channels, or silicon oxide channels, and also silicon channels that form substrate, or bulk transistor components.   
Therefore, it would have been obvious to combine Morris with Chia to make the above modification.
As to claim 11, see rejection to claim 10.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016190880 to Morris et al. (“Morris”) in view of US Publication No. 20210036024 to Kim et al. (“Kim”).
As to claim 12, while Morris teaches, as set forth in the claim rejections above, a read transistor including a ferroelectric layer, Morris may not expresly teach wherein the read transistor further comprises: a gate insulating layer over a channel region of the read transistor; a gate layer on the ferroelectric layer; wherein the ferroelectric layer is between the gate insulating layer and the gate layer.
Yet, in complement and relevantly, Kim teaches transistor further comprises: a gate insulating layer over a channel region of the read transistor; a gate layer on the ferroelectric layer; wherein the ferroelectric layer is between the gate insulating layer and the gate layer (As found in at least FIG. 2 and [0067]: ferroelectric layer 5 between a gate layer 6 and a gate insulating layer 4; where 4 is over a channel region 7).
Morris and Kim are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: transistor technology including ferroelectric material.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Morris as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Kim also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: both Morris and Kim teach well-known, well-understood transistor technology that may include a ferroelectric material; it is obvious that a gate layer on the transistor would be needed: it is the contact point for the transistor to an external signal to drive the gate of such transistor; it is also obvious that a gate insulating layer would be needed to isolate the ferroelectric layer/material from a transistor channel formation that couples drain/source terminals.   
Therefore, it would have been obvious to combine Morris with Kim to make the above modification.
As to claim 13, Kim teaches wherein the ferroelectric layer includes a ferroelectric material including HfO2, HfZrO, HfO or combinations thereof (As found in at least [0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827